NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                       JUN 12 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RANDY MATTHEW CORDERO,                          No.    17-16608

                Plaintiff-Appellant,            D.C. No. 2:13-cv-01551-JAM-KJN

 v.
                                                MEMORANDUM*
NICK A. GUZMAN, C/O; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Eastern District of California
                    John A. Mendez, District Judge, Presiding

                             Submitted June 10, 2019**

Before:      WALLACE, FARRIS, and TROTT, Circuit Judges

      California state prisoner Randy Matthew Cordero appeals pro se from the

district court’s judgment following a jury verdict against Cordero in his 42 U.S.C.

§ 1983 action alleging constitutional claims. We have jurisdiction under 28 U.S.C.

§ 1291. We affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       In his opening brief, Cordero failed to challenge the district court’s summary

judgment for defendants Mejia, Smith, Vincent, Bugarin, and Parra, and he has

therefore waived any such challenge. See Indep. Towers of Wash. v. Washington,

350 F.3d 925, 929 (9th Cir. 2003) (“[W]e will not consider any claims that were

not actually argued in appellant’s opening brief.”); see also Greenwood v. FAA, 28

F.3d 971, 977 (9th Cir. 1994) (“We will not manufacture arguments for an

appellant . . . .”).

       To the extent that Cordero challenges the sufficiency of the evidence

supporting the jury’s verdict, Cordero waived such a challenge by failing to move

for judgment as a matter of law or a new trial before the district court. See Nitco

Holding Corp. v. Boujikian, 491 F.3d 1086, 1088-90 (9th Cir. 2007) (holding that

to preserve a sufficiency-of-the-evidence challenge, a party must file both a pre-

verdict motion under Federal Rule of Civil Procedure 50(a) and a post-verdict

motion for judgment as a matter of law or new trial under Rule 50(b)).

       We reject as unsupported by the record Cordero’s contentions that the

district court improperly failed to instruct the jury about the credibility of

impeached witnesses or closed the trial to the public.

       We do not consider arguments raised for the first time on appeal or matters

not specifically and distinctly raised and argued in the opening brief. See Padgett




                                           2                                     17-16608
v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                         3          17-16608